DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9, and 14-16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2-7 the preamble recites that the claims are directed to the computer implemented method, ultimately, of independent claim 1.  These claims are incomplete for omitting essential structural cooperative relationships.  See MPEP § 2172.01.  The body of these claims is silent as to where the computer implementation takes place (i.e., what device or entity performs the claimed steps.  This is a metes and bounds issue.  Without any indication of what implements the steps, or of where or how the computer implementation takes place, a person of ordinary skill in the art would be unable to determine if, whether, or when they were infringing a claim.
Claims 2, 9, 14, and 16, recite the limitation "the parts catalog."  There is insufficient antecedent basis for this limitation in these claims.  Examiner understands this to refer to the same “intelligent parts catalog” recited throughout the claims but switching terms back and forth in the claims creates an issue of clarity.
Claim 15 recites the limitation "the one or more processors" in preamble.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-7 are directed to a process, claims 8-14 are directed to a machine, and claims 15-20 are directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“receiving, by an intelligent parts catalog… a query comprising a part number corresponding to a particular part used to manufacture a product; determining, by the intelligent parts catalog, a particular set of attributes associated with the particular part; performing, by the intelligent parts catalog, a comparison of the particular set of attributes to individual sets of attributes associated with individual part numbers in the intelligent parts catalog; determining, by the intelligent parts catalog, one or more similar parts to the particular part based on the comparison; determining, by the intelligent parts catalog, a similarity score associated with at least a portion of the individual part numbers; determining, by the intelligent parts catalog, one or more similar parts to the particular part based on the associated similarity score; and providing, by the intelligent parts catalog, results including one or more similar part numbers corresponding to the one or more similar parts, the one or more similar part numbers ordered in descending order based on the associated similarity score.” Claim 1.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract ideas falls within the grouping of abstract ideas described as mental processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A (MPEP 2106.04(d)).
Step 2A, Prong 2:
In order to address prong 2 (MPEP 2106.04(d); 2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are a server that hosts a catalogue, in claims 1-14, with claims 8-14 further including that the server comprises one or more processors and one or more non-transitory computer readable media to store instructions executable by the one or more processors.  Claims 15-20 only recite as additional elements “non-transitory computer readable media to store instructions executable by the one or more processors.  These additional elements have been considered together with the functions they perform, e.g., in claims 1-14 the server hosts the catalogue and in claims 1-7 the catalogue is broadly and generally recited as performing all steps in terms of the intended results of functionally nonspecific activities.  The catalogue in its broadest reasonable interpretation is simply organized data and these claims are therefore understood as intending for the server to be performing the steps “by the intelligent parts catalog.”  Claims 8-14 recite more specifically that the processor of the server is performing all of the steps and claims 15-20 specifically indicate that the processor would be executing all of the claimed executable programming steps.
These few general and generically recited additional elements do not integrate the judicial exception into a practical application because the claims lack any showing indicating to what the abstract elements are practically applied.  The substantive process is recited only by descriptions of abstract intended results of the steps without indicating any particular functional acts performed by any device or structural element to perform the steps or otherwise obtain the intended results.  The additional elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception).  MPEP 2106.05; 2019 PEG, step 2B.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  This conclusion is supported by applicant's disclosure, which elaborates upon the performance of the presently claimed method at length by describing the abstract ideas in great detail while only incidentally or tangentially explaining the preexisting (prior art) computer equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It ultimately only describes the abstract ideas while indicating the intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by computers to use them as a tool for implementing a business plan, rather than solving a problem created by the computers.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 2-7, 9-14, and 16-20, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the calculations and identification of data used in implementing the abstract idea, without indicating how any additional element integrates any of the abstract recitations into a practical application, and without indicating a recognizable technical solution to a recognizable technical problem.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  MPEP 2106.05; 2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  MPEP 2106.05; 2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-8, and 15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold et al. (Patent No. US 8,161,045 B2).
Arnold teaches all the limitations of claims 1, 7-8, and 15.  For example Arnold discloses a method comprising determining similarity of parts in a catalogue of parts used in building or assembling a product.  Arnold further teaches, regarding
Claim 1. A computer-implemented method comprising:
	●	receiving, by an intelligent parts catalog hosted by a server, a query comprising a part number corresponding to a particular part used to manufacture a product (claims 1, 8, 15; see at least figs.6, 8-11);	●	determining, by the intelligent parts catalog, a particular set of attributes associated with the particular part (claims 1, 8, 15; see at least abstract, figs. 6, 8-11);	●	performing, by the intelligent parts catalog, a comparison of the particular set of attributes to individual sets of attributes associated with individual part numbers in the intelligent parts catalog (claims 1, 8, 15; see at least abstract, figs. 6, 8-11; c2:30-45);	●	determining, by the intelligent parts catalog, one or more similar parts to the particular part based on the comparison (claims 1, 8, 15; see at least figs. 6, 8-9; c1:30-42, 50-57; c2:1-11);	●	determining, by the intelligent parts catalog, a similarity score associated with at least a portion of the individual part numbers (claims 1, 8, 15; see at least figs. 6, 8-9; c8:1-16 “specified part numbers and all interchange part numbers identified for the specified parts in a list that is provided to the user. In one embodiment, the list includes a similarity score or ranking that identifies how similar a given part number is as to the identified part”);	●	determining, by the intelligent parts catalog, one or more similar parts to the particular part based on the associated similarity score (claims 1, 8, 15; see at least c8:1-16 “an identical part to the specified part would have a highest similarity score,” c16:4-12 “similarity score indicates a part that is more similar to the specified part”); and	●	providing, by the intelligent parts catalog, results including one or more similar part numbers corresponding to the one or more similar parts, the one or more similar part numbers ordered in descending order based on the associated similarity score (claims 1, 8, 15; see at least figs. 8-9, c8:1-16).
Claim 7. The computer-implemented method of Claim 1, further comprising:
●	receiving new part data associated with a new part (claim 7; see at least Arnold fig. 3, c10:57-65, c11:38-50);	●	determining a new set of attributes associated with the new part based on the new part data (claim 7; see at least Arnold abstract, figs. 6, 8-11);	●	determining a new similarity score of the new part to at least one other part in the intelligent parts catalog (claim 7; see at least Arnold figs. 6, 8-9; c8:1-16 “specified part numbers and all interchange part numbers identified for the specified parts in a list that is provided to the user. In one embodiment, the list includes a similarity score or ranking that identifies how similar a given part number is as to the identified part.”  Please note: although these limitations are disclosed as indicated, mere repetition of a step to achieve the same result as previously achieved has been held to involve only routine skill in the art.  A person of ordinary skill in the art would have considered this repetition obvious to try in order to repeat the same desired result achieved by performing the step initially.);	●	adding a taxonomy data attribute to the set of attributes associated with the new part based at least in part on the similarity score (claim 7; see at least Arnold figs. 6, 8-9); and	●	updating the intelligent parts catalog to include the new part based at least in part on the similarity score and the taxonomy data attribute (claim 7; see at least Arnold figs. 6, 8-9).
Claim 8. A server comprising:	●	one or more processors (claims 8, 15; see at least fig. 2, c2:53-67); and	●	one or more non-transitory computer readable media to store instructions executable by the one or more processors (claims 8, 15; see at least figs.3-4, c5:60-67) to perform operations comprising:	●	receiving, by an intelligent parts catalog hosted by the server, a query comprising a part number corresponding to a particular part used to manufacture a product (claims 1, 8, 15; see at least figs.6, 8-11);	●	determining a particular set of attributes associated with the particular part (claims 1, 8, 15; see at least abstract, figs. 6, 8-11);	●	performing a comparison of the particular set of attributes to individual sets of attributes associated with individual part numbers in the intelligent parts catalog (claims 1, 8, 15; see at least abstract, figs. 6, 8-11; c2:30-45);	●	determining one or more similar parts to the particular part based on the comparison (cl claims 1, 8, 15; see at least figs. 6, 8-9; c1:30-42, 50-57; c2:1-11);	●	determining a similarity score associated with at least a portion of the individual part numbers (claims 1, 8, 15; see at least figs. 6, 8-9; c8:1-16 “specified part numbers and all interchange part numbers identified for the specified parts in a list that is provided to the user. In one embodiment, the list includes a similarity score or ranking that identifies how similar a given part number is as to the identified part”);	●	determining one or more similar parts to the particular part based on the associated similarity score (claims 1, 8, 15; see at least c8:1-16 “an identical part to the specified part would have a highest similarity score,” c16:4-12 “similarity score indicates a part that is more similar to the specified part”); and	●	providing results including one or more similar part numbers corresponding to the one or more similar parts, the one or more similar part numbers ordered in descending order based on the associated similarity score (claims 1, 8, 15; see at least figs. 8-9, c8:1-16).

Claim 15. One or more non-transitory computer readable media to store instructions executable by the one or more processors to perform operations comprising:	●	receiving a query comprising a part number corresponding to a particular part used to manufacture a product (claims 1, 8, 15; see at least figs.6, 8-11);	●	determining a particular set of attributes associated with the particular part (claims 1, 8, 15; see at least abstract, figs. 6, 8-11);	●	performing a comparison of the particular set of attributes to individual sets of attributes associated with individual part numbers in an intelligent parts catalog (claims 1, 8, 15; see at least abstract, figs. 6, 8-11; c2:30-45);	●	determining one or more similar parts to the particular part based on the comparison (claims 1, 8, 15; see at least figs. 6, 8-9; c1:30-42, 50-57; c2:1-11);	●	determining a similarity score associated with at least a portion of the individual part numbers (claims 1, 8, 15; see at least figs. 6, 8-9; c8:1-16 “specified part numbers and all interchange part numbers identified for the specified parts in a list that is provided to the user. In one embodiment, the list includes a similarity score or ranking that identifies how similar a given part number is as to the identified part”);	●	determining one or more similar parts to the particular part based on the associated similarity score (claims 1, 8, 15; see at least c8:1-16 “an identical part to the specified part would have a highest similarity score,” c16:4-12 “similarity score indicates a part that is more similar to the specified part”); and	●	providing results including one or more similar part numbers corresponding to the one or more similar parts, the one or more similar part numbers ordered in descending order based on the associated similarity score (claims 1, 8, 15; see at least figs. 8-9, c8:1-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9-14, and 16-20, are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (Patent No. US 8,161,045 B2) in view of Adler et al. (Pub. No. US 2021/0010954 A1).
		Arnold teaches all of the above as noted in the rejection under 35 USC 102.  Arnold discloses a) receiving queries comprising part numbers corresponding to particular parts used to manufacture products, b) identifying similarity of parts in a catalogue, c) determining a similarity score associated with individual part numbers, and d) determining service request data associated with a plurality of products, but does not explicitly disclose determining product return data and a reliability score based at least in part on the product return data.  Adler also teaches a) receiving queries comprising part numbers corresponding to particular parts used to manufacture products, b) identifying similarity of parts in a catalogue, c) determining a similarity score associated with individual part numbers, and d) determining service request data associated with a plurality of products, and Adler further discloses determining product return data and a reliability score based at least in part on the service request data and the product return data.  Arnold in view of Adler teaches, regarding
Claim 2. The computer-implemented method of Claim 1, further comprising:	●	determining service request data associated with a plurality of products (claims 2, 9, 16; see at least Arnold c1:16-24 “parts management databases in support of various commodity platforms,” c4:63-67 “database system 114 provides part numbers and corresponding part number descriptions for a specified part 65 and all interchangeable parts to the specified part as output to computer, … in response to a user request or query,” and Adler ¶0033 “failures may trigger massive recalls (e.g., automobiles recall because of potential problems of electronic components),” ¶0041 “components that are conforming or compliant to requirements of product specifications and are identified as qualified samples or components for shipping to customers,” ¶0102 “may precisely identify the products that may need fixing or replacement.”);	●	determining product return data associated with the plurality of products (claims 2, 9, 16; see at least Adler ¶¶0064-0066);	●	determining a reliability score associated with individual parts used in the plurality of products based at least in part on the service request data and the product return data (claims 2, 9, 16; see at least Adler ¶¶0061-0062);	●	clustering the individual parts having a similar reliability score using machine learning clustering, wherein a first part and second part have the similar reliability score when a first reliability score of the first part and a second reliability score of the second part differ by less than a predetermined amount, wherein the reliability score is added as an attribute to a set of attributes associated with the individual parts (claims 2, 9, 16; see at least Arnold Fig.11 (discloses identifying learned pattern (reliability) as attribute item), c2:45-52 “rank is assigned to each part in the set of parts based on a degree of correlation between the set of attributes for a part in the set of parts and a set of identified attributes to form a set of ranked parts. A set of interchangeable parts from the set of parts is identified using the set of ranked parts,” in view of Adler ¶¶0061-0062, 0134);	●	classifying, using a machine learning classifier, the individual parts, based on the reliability score associated with the individual parts (claims 2, 9, 16; see at least Arnold abstract, figs. 6, 8; c12:24-40, c16:4-11, c17:32-42, in view of Adler abstract, fig. 6, ¶¶0005, 0061-0062, 0134); and	●	creating a machine learning quality model based on the parts catalog and the reliability score associated with the individual parts (claims 2, 9, 16; see at least Adler ¶¶0041, 0053, 0070 “failure models,” ¶0100).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Arnold to include determining product return data and a reliability score based at least in part on the service request data and the product return data, as taught by Adler since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Adler in the method of Arnold.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Arnold in view of Adler further discloses, regarding:
Claim 3. The computer-implemented method of Claim 2, further comprising:	●	determining price data associated with the individual parts (claims 3, 10, 17; see at least Arnold figs. 7-8);	●	adding the price data as an attribute to individual sets of attributes associated with the individual parts (claims 3, 10, 17; see at least Arnold fig.8 (price listed under attribute name); and	●	receiving a bill of materials identifying a particular set of parts used to build a product (claims 3, 10, 17; see at least Arnold figs.4, 8; c1:25-31 “a list of parts used to assemble one or more commodities”).
Claim 4. The computer-implemented method of Claim 3, further comprising:	●	determining a first set of parts comprising reliable parts having a reliability score greater than a first threshold amount, the first set of parts used to build the product for a quality-conscious market (claims 4, 11, 18; see at least Arnold c14:38-45, 54-58, in view of Adler ¶0062 “system may determine whether a sample is a conforming sample or non-conforming samples by comparing that quality score to a predetermined threshold,” ¶0134).
Claim 5. The computer-implemented method of Claim 3, further comprising:	●	determining a second set of parts comprising inexpensive parts having a reliability score greater than a second threshold amount and a price less than a third threshold amount, the second set of parts used to build the product for a price-sensitive market (claims 5, 12, 19; see at least Arnold figs.7-8, c6:34-44 “leverage part purchase quantity to drive down part costs,” c8:1-16 “ranking can be used to identify duplications or specified parts and the best substitute parts for a specified part to decrease costs,” in view of Adler ¶¶0163-0164).
Claim 6. The computer-implemented method of Claim 3, further comprising:	●	determining a third set of parts comprising compliant parts that comply with a set of regulations associated with a particular location, the third set of parts used to build the product for the particular location (claims 6, 13, 20; see at least Adler ¶0005 “a rule-based classification algorithm,” ¶0041 “"conforming samples" or "conforming components" may refer to the samples or components that are conforming or compliant to requirements of product specifications and are identified as qualified samples or components for shipping to customers and applying to field applications,” ¶0064 “inspection data may be stored for a period of time as required by the regulations of particular industry.”  Please note: although the prior art discloses this feature or its equivalent, the description of parts as complying with a set of regulations associated with a particular location, as claimed, is nonfunctional descriptive information because it has no functional role in the method.  Any description of the parts would function in the same way as recited in this claim.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).
Claim 9. The server of Claim 8, further comprising:	●	determining service request data associated with a plurality of products (claims 2, 9, 16; see at least Arnold c1:16-24 “parts management databases in support of various commodity platforms,” c4:63-67 “database system 114 provides part numbers and corresponding part number descriptions for a specified part 65 and all interchangeable parts to the specified part as output to computer, … in response to a user request or query,” and Adler ¶0033 “failures may trigger massive recalls (e.g., automobiles recall because of potential problems of electronic components),” ¶0041 “components that are conforming or compliant to requirements of product specifications and are identified as qualified samples or components for shipping to customers,” ¶0102 “may precisely identify the products that may need fixing or replacement.”);	●	determining product return data associated with the plurality of products (claims 2, 9, 16; see at least Adler ¶¶0064-0066);	●	determining a reliability score associated with individual parts used in the plurality of products based at least in part on the service request data and the product return data (claims 2, 9, 16; see at least Adler ¶¶0061-0062);	●	clustering the individual parts having a similar reliability score using machine learning clustering, wherein a first part and second part have the similar reliability score when a first reliability score of the first part and a second reliability score of the second part differ by less than a predetermined amount, wherein the reliability score is added as an attribute to a set of attributes associated with the individual parts (claims 2, 9, 16; see at least Arnold Fig.11 (discloses identifying learned pattern (reliability) as attribute item), c2:45-52 “rank is assigned to each part in the set of parts based on a degree of correlation between the set of attributes for a part in the set of parts and a set of identified attributes to form a set of ranked parts. A set of interchangeable parts from the set of parts is identified using the set of ranked parts,” in view of Adler ¶¶0061-0062, 0134);	●	classifying, using a machine learning classifier, the individual parts, based on the reliability score associated with the individual parts (claims 2, 9, 16; see at least Arnold abstract, figs. 6, 8; c12:24-40, c16:4-11, c17:32-42, in view of Adler ¶¶0061-0062, 0134); and	●	creating a machine learning quality model based on the parts catalog and the reliability score associated with the individual parts (claims 2, 9, 16; see at least Adler ¶¶0041, 0053, 0070 “failure models,” ¶0100).
Claim 10. The server of Claim 9, further comprising:	●	determining price data associated with the individual parts (claims 3, 10, 17; see at least Arnold figs. 7-8);	●	adding the price data as an attribute to individual sets of attributes associated with the individual parts (claims 3, 10, 17; see at least Arnold fig.8 (price listed under attribute name); and	●	receiving a bill of materials identifying a particular set of parts used to build a product (claims 3, 10, 17; see at least Arnold figs.4, 8; c1:25-31 “a list of parts used to assemble one or more commodities”).
Claim 11. The server of Claim 10, further comprising:	●	determining a first set of parts comprising reliable parts having a reliability score greater than a first threshold amount, the first set of parts used to build the product for a quality-conscious market (claims 4, 11, 18; see at least Arnold c14:38-45, 54-58, in view of Adler ¶0062 “system may determine whether a sample is a conforming sample or non-conforming samples by comparing that quality score to a predetermined threshold,” ¶0134).
Claim 12. The server of Claim 10, further comprising:	●	determining a second set of parts comprising inexpensive parts having a reliability score greater than a second threshold amount and a price less than a third threshold amount, the second set of parts used to build the product for a price-sensitive market (claims 5, 12, 19; see at least Arnold figs.7-8, c6:34-44 “leverage part purchase quantity to drive down part costs,” c8:1-16 “ranking can be used to identify duplications or specified parts and the best substitute parts for a specified part to decrease costs,” in view of Adler ¶¶0163-0164).
Claim 13. The server of Claim 10, further comprising:	●	determining a third set of parts comprising compliant parts that comply with a set of regulations associated with a particular location, the third set of parts used to build the product for the particular location (claims 6, 13, 20; see at least Adler ¶0005 “a rule-based classification algorithm,” ¶0041 “"conforming samples" or "conforming components" may refer to the samples or components that are conforming or compliant to requirements of product specifications and are identified as qualified samples or components for shipping to customers and applying to field applications,” ¶0064 “inspection data may be stored for a period of time as required by the regulations of particular industry.”  Please note: although the prior art discloses this feature or its equivalent, the description of parts as complying with a set of regulations associated with a particular location, as claimed, is nonfunctional descriptive information because it has no functional role in the method.  Any description of the parts would function in the same way as recited in this claim.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).

Claim 14. The server of Claim 8, further comprising:	●	determining parts data associated with each part in the intelligent parts catalog (claim 14; see at least Arnold fig. 3, c10:57-65, c11:38-50);	●	determining taxonomy data associated with each part in the intelligent parts catalog (claim 14; see at least Arnold figs. 6, 8, 10);	●	determining the similarity score associated with each part in the parts catalog based at least in part on the parts data and the taxonomy data (claim 14; see at least Arnold figs. 6, 8-9; c8:1-16); and	●	creating a machine learning taxonomy model based at least in part on the similarity scores (claim 14; see at least Adler ¶0005 “identify non-conforming components similar to the failed components. … indicative features may be determined based on … information received… (e.g., a rule-based classification algorithm, a machine-learning model….  system may re-train a machine-learning model (which is used for classifying inspection components) …. once adjusted based on the failed components, may reject the components that are similar to the failed components (e.g., having the same or similar indicative features) as nonconforming components,” ¶0054 “the system may use a first machine-learning model, … to classify the inspected samples into inliers (i.e., conforming samples) and outliers (i.e., non-conforming samples) based on the first set of features. The inlier samples may be the samples that are statistically similar to the conforming samples. … the system may use the first machine-learning model to classify the inspected samples into inlier and outlier samples,” ¶0058 “outlier sample models may be characterized in the feature space (e.g., a M-dimension space based on M features of the second set of features) using one or more criteria that characterize the similarity of the outlier samples.”).
Claim 16. The one or more non-transitory computer readable media of Claim 15, further comprising:	●	determining service request data associated with a plurality of products (claims 2, 9, 16; see at least Arnold c1:16-24 “parts management databases in support of various commodity platforms,” c4:63-67 “database system 114 provides part numbers and corresponding part number descriptions for a specified part 65 and all interchangeable parts to the specified part as output to computer, … in response to a user request or query,” and Adler ¶0033 “failures may trigger massive recalls (e.g., automobiles recall because of potential problems of electronic components),” ¶0041 “components that are conforming or compliant to requirements of product specifications and are identified as qualified samples or components for shipping to customers,” ¶0102 “may precisely identify the products that may need fixing or replacement.”);	●	determining product return data associated with the plurality of products (claims 2, 9, 16; see at least Adler ¶¶0064-0066);	●	determining a reliability score associated with individual parts used in the plurality of products based at least in part on the service request data and the product return data (claims 2, 9, 16; see at least Adler ¶¶0061-0062);	●	clustering the individual parts having a similar reliability score using machine learning clustering, wherein a first part and second part have the similar reliability score when a first reliability score of the first part and a second reliability score of the second part differ by less than a predetermined amount, wherein the reliability score is added as an attribute to a set of attributes associated with the individual parts (claims 2, 9, 16; see at least Arnold Fig.11 (discloses identifying learned pattern (reliability) as attribute item), c2:45-52 “rank is assigned to each part in the set of parts based on a degree of correlation between the set of attributes for a part in the set of parts and a set of identified attributes to form a set of ranked parts. A set of interchangeable parts from the set of parts is identified using the set of ranked parts,” in view of Adler ¶¶0061-0062, 0134);	●	classifying, using a machine learning classifier, the individual parts, based on the reliability score associated with the individual parts (claims 2, 9, 16; see at least Arnold abstract, figs. 6, 8; c12:24-40, c16:4-11, c17:32-42, in view of Adler ¶¶0061-0062, 0134); and	●	creating a machine learning quality model based on the parts catalog and the reliability score associated with the individual parts (claims 2, 9, 16; see at least Adler ¶¶0041, 0053, 0070 “failure models,” ¶0100).
Claim 17. The one or more non-transitory computer readable media of Claim 16, further comprising:	●	determining price data associated with the individual parts (claims 3, 10, 17; see at least Arnold figs. 7-8);	●	adding the price data as an attribute to individual sets of attributes associated with the individual parts (claims 3, 10, 17; see at least Arnold fig.8 (price listed under attribute name); and	●	receiving a bill of materials identifying a particular set of parts used to build a product (claims 3, 10, 17; see at least Arnold figs.4, 8; c1:25-31 “a list of parts used to assemble one or more commodities”).
Claim 18. The one or more non-transitory computer readable media of Claim 17, further comprising:	●	determining a first set of parts comprising reliable parts having a reliability score greater than a first threshold amount, the first set of parts used to build the product for a quality-conscious market (claims 4, 11, 18; see at least Arnold c14:38-45, 54-58, in view of Adler ¶0062 “system may determine whether a sample is a conforming sample or non-conforming samples by comparing that quality score to a predetermined threshold,” ¶0134).
Claim 19. The one or more non-transitory computer readable media of Claim 17, further comprising:	●	determining a second set of parts comprising inexpensive parts having a reliability score greater than a second threshold amount and a price less than a third threshold amount, the second set of parts used to build the product for a price-sensitive market (claims 5, 12, 19; see at least Arnold figs.7-8, c6:34-44 “leverage part purchase quantity to drive down part costs,” c8:1-16 “ranking can be used to identify duplications or specified parts and the best substitute parts for a specified part to decrease costs,” in view of Adler ¶¶0163-0164).
Claim 20. The one or more non-transitory computer readable media of Claim 17, further comprising:	●	determining a third set of parts comprising compliant parts that comply with a set of regulations associated with a particular location, the third set of parts used to build the product for the particular location (claims 6, 13, 20; see at least Adler ¶0005 “a rule-based classification algorithm,” ¶0041 “"conforming samples" or "conforming components" may refer to the samples or components that are conforming or compliant to requirements of product specifications and are identified as qualified samples or components for shipping to customers and applying to field applications,” ¶0064 “inspection data may be stored for a period of time as required by the regulations of particular industry.”  Please note: although the prior art discloses this feature or its equivalent, the description of parts as complying with a set of regulations associated with a particular location, as claimed, is nonfunctional descriptive information because it has no functional role in the method.  Any description of the parts would function in the same way as recited in this claim.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Wolf et al., Patent No. US 9,043,336 B2: teaches requesting parts meeting performance factors for equipment maintenance and tracking product faults and failures requiring maintenance.
	●	HOCKETT, WO 2018/204410 A1: teaches requesting parts from an outsourced manufacturer for a project, includes measuring or testing for fault tolerance, i.e., reliability.
	●	Knipfer et al., Patent No. US 8,145,336 B2: teaches validation of parts used to compose a product and return of product due to defect.
	●	CHOTOKU, WO 2020/016923: teaches component similarity comparisons and reliability of components used to make and maintain equipment.
	●	Arnold et al., Pub. No. US 2012/0166451 A1: divisional continuation of the relied upon reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        September 3, 2022